295 S.W.2d 901 (1956)
GULF OIL CORPORATION, Petitioner,
v.
Bob ALEXANDER, Respondent.
No. A-5986.
Supreme Court of Texas.
October 24, 1956.
Rehearing Denied December 19, 1956.
Kiser & Tabor, Levelland, David W. Stephens, Jesse P. Luton, Jr., John E. Thomason, Ft. Worth, Archie D. Gray, Pittsburgh, Pa., for petitioner.
Allison, Steele & Allison, Levelland, for respondent.
PER CURIAM.
Although both parties have filed applications for writs of error, it is evident that Bob Alexander, who was successful in both of the courts below, only seeks to preserve the judgment in his favor. We have concluded that there is evidence to support the jury findings of common law negligence and proximate cause, and both applications are denied with the notation "Refused. No reversible error." This order must not be taken as indicating either approval or disapproval of the views expressed by the Court of Civil Appeals as to the legal effect of Rule 20 promulgated by the Railroad Commission of Texas. 291 S.W.2d 792.